Citation Nr: 1422090	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In January 2014, the Board remanded the issue on appeal to obtain a supplemental VA medical opinion addressing the secondary theory of aggravation, to advise the Veteran that he may submit a supplemental opinion from his private physician regarding hypertension that fully articulates the reasons for the conclusion reached, and subsequent readjudication of the issue.  The case now returns to the Board following satisfactory completion of the ordered development.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

On the April 2014 Supplemental Statement of the Case (SSOC), the issue of service connection for left knee degenerative joint disease (DJD) was included; however, in the January 2014 decision, the Board granted service connection for DJD of the left knee.  The January 2014 rating decision implemented the grant of benefits, with a 10 percent rating assigned for left knee DJD effective May 21, 2009.  Because the benefits sought were previously granted in full, the issue of service connection for left knee DJD was included on the April 2014 SSOC in error and is not on appeal. 




FINDING OF FACT

Current hypertension is not caused by, or increased in severity beyond the natural progress of the disease by, service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the Board notes that the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  

Also, the Veteran underwent VA medical examinations in connection with the appeal in July 2010 and September 2011.  Both VA medical examinations were performed by the same VA medical examiner (i.e., the July 2010 VA medical examiner).  Also, pursuant to the Board's prior remand directives, a supplemental VA medical opinion was obtained in April 2014 from the VA medical examiner addressing the secondary service connection theory of aggravation.  The July 2010 VA medical examiner provided the medical opinions based on an accurate medical history provided by the Veteran and review of the claims file, and considered the Veteran's complaints and reports of limitations as it related to his current symptomatology and its effects on his daily life.  The July 2010 VA medical examiner also performed a thorough physical evaluation of the Veteran, including laboratory tests.  In consideration thereof, the Board finds that the July 2010 VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  The collective VA medical opinions were also supported by adequate rationale.  

In a May 2011 statement, the Veteran requested to be provided with another VA medical examination by a physician who specialized in treatment for diabetes mellitus; however, the evidence does not show that diabetes mellitus presents such a complex disability picture that a VA medical opinion from a physician who specializes in treatment of diabetes mellitus to address the medical question of whether a nexus relationship between hypertension and service-connected diabetes mellitus exists, on either a causation or aggravation basis, is warranted in this case.  The July 2010 VA medical examiner, who also performed the September 2011 VA medical examination and provided the April 2014 VA supplemental medical opinion, is trained as a physician and has the requisite medical expertise to provide a competent medical opinion on the question of whether hypertension was caused or aggravated by diabetes mellitus.  The July 2010 VA medical examiner provided sound rationale for the medical opinion based on consideration of the particular facts presented in this case and medical principles.  There is no indication that the VA medical opinions provided by the July 2010 VA medical examiner are inadequate; therefore, no further medical examination or medical opinion is needed in this case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing: (1) fully explains the issues and (2) suggests the submission of evidence that may have been overlooked.  In this case, at the Board hearing, the VLJ identified the issue on appeal and considered the Veteran's testimony regarding why he believed that hypertension was secondary to service-connected diabetes mellitus type II.  Because there was evidence on each element of service connection in the record at the time of the Board hearing, including both VA and private medical nexus opinions, there was no missing or overlooked evidence identified at the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

In January 2014, the Board remanded the issue on appeal and directed the AOJ to obtain a supplemental VA medical opinion from the July 2010 VA medical examiner addressing the secondary service connection theory of aggravation, and to advise the Veteran that he can submit a supplemental medical opinion from the private physician that fully articulated the reasoning for the medical opinion that hypertension is related to the service-connected diabetes mellitus.  In the remand portion of the January 2014 decision, the Board explained that the August 2010 private medical opinion previously submitted was of no probative value because the private physician did not provide any supporting rationale for the medical opinion that hypertension was related to diabetes mellitus.  Because the Veteran was sent a copy of the Board's decision, a reasonable person could be expected to understand what additional evidence was needed to substantiate the appeal.  Thereafter, in April 2014, the April 2014 supplemental VA medical opinion was obtained, and the AOJ notified the Veteran that he may submit additional new evidence from the private physician in support of the appeal.  The Veteran stated that he had previously submitted all pertinent evidence from the private physician two to three years before.  In April 2014, the AOJ readjudicated the appeal.  The Board finds that these actions substantially complied with the prior remand directives.  The Veteran has not since provided any additional evidence in support of the appeal.  

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.  

Service Connection Analysis for Hypertension

The Veteran contends that hypertension was caused or aggravated by the service-connected diabetes mellitus type II.  See July 2013 Board hearing transcript, pages 9-11; see also May 2011 written statement from the Veteran.  Neither he nor the representative has advanced any other theory of entitlement to service connection.  The evidence of record does not otherwise indicate that the currently diagnosed hypertension, which was first manifested many years after service separation, is causally or etiologically related to service; therefore, the Board need not address whether service connection for hypertension is warranted either on a direct basis or on a presumptive basis as a chronic disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  38 U.S.C.A. § 7104 (West 2002) (Board is to decide actual questions of law and fact).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that current hypertension was either caused or aggravated by the service-connected diabetes mellitus type II.  After interview and evaluation of the Veteran and review of the record, the July 2010 VA medical examiner opined that hypertension was less likely than not caused by, or the result of, service-connected diabetes mellitus.  See July 2010 and September 2011 VA medical examination reports.  When providing rationale for the medical opinion, the July 2010 VA medical examiner explained that diabetes mellitus did not cause hypertension in the absence of renal disease.  See also July 2010 VA medical examination report (explaining that diabetes had not been shown to initiate hypertension in the absence of renal disease).  Earlier in the September 2011 VA medical examination report, the July 2010 VA medical examiner noted that the evidence did not show kidney disease.  

Additionally, after considering the question of whether hypertension was permanently worsened beyond the normal progression of the disease (i.e., aggravated) by the service-connected diabetes mellitus, the July 2010 VA medical examiner provided a negative medical opinion.  See April 2014 VA medical examination report.  When providing rationale for the medical opinion, the July 2010 VA medical examiner explained that, when the Veteran was diagnosed with hypertension, he was placed on medication (i.e., lisinopril 20 milligrams (mg)/ hydrochlorothiazide (HCTZ) 12.5 mg), and was still on the same dosage with blood pressure under good control.  The April 2014 VA medical examiner added that it was common for patients with only hypertension to have to increase their medications the longer they have the condition due to the natural progression of hypertension; however, the Veteran had not had to increase his medication.  Thus, in essence, the July 2010 VA medical examiner opined that hypertension had not increased in severity since being diagnosed in 2009; therefore, no "aggravation" of hypertension by service-connected diabetes mellitus was demonstrated.  

The July 2010 VA medical examiner has medical expertise, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the collective VA medical opinions are of significant probative value and weigh against a finding of service connection for hypertension on a secondary basis.    

The Board notes that the Veteran submitted an August 2010 private medical opinion wherein the treating physician opined that hypertension was related to the service-connected diabetes mellitus; however, because the private treating physician examiner provided no rationale for the medical opinion, it is of no probative value and is outweighed by the VA medical opinions discussed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).    

The Veteran has also submitted medical articles from the internet in support of the appeal.  One medical article discusses the risks of high blood pressure for persons with diabetes.  It reads that as many as two out of three persons with diabetes have blood pressure, and, because of the risks of high blood pressure to persons with diabetes, the American Diabetes Association and the National Institutes of Health recommend a lower blood pressure target than the general public.  It also reads that blood pressure can be controlled with lifestyle changes, such as diet, exercise, and medication.  Although the medical article is listed under the subheadings "Living with Diabetes > Complications," the medical article does not specifically state that the disease of hypertension was either caused by diabetes mellitus, or permanently worsened beyond the natural progression by diabetes mellitus.  Instead, it merely reads that there is increased "risk" of high blood pressure to persons with diabetes.  Also, unlike the VA medical opinions, the medical article does not take into account the specific facts and circumstances presented in this case.  For these reasons, the medical article is of lesser probative value than the collective VA medical opinions discussed above.   

Another medical article identifies diabetes mellitus as a risk factor for coronary artery disease, and notes, among other things, that diabetes mellitus damaged blood vessels and increased the risk of heart attack, stroke, and kidney failure.  The medical article reads that most complications of diabetes mellitus were the result of problems with blood vessels, and high sugar levels over a long period of time caused narrowing of both the large and small blood vessels.  The medical article also states that heart attacks and strokes were more common among people with diabetes; however, the medical article does not specifically discuss the effects of diabetes mellitus on hypertension.  Also, unlike the VA medical opinions, the medical article does not take into account the specific facts and circumstances presented in this case.  For these reasons, the medical article is of lesser probative value than the collective VA medical opinions discussed above.   

The Veteran has repeatedly asserted his belief that service-connected diabetes mellitus caused hypertension because the diagnosis of diabetes mellitus preceded the diagnosis of hypertension; however, as a lay person, he does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between the complex cardiovascular and endocrine system diagnoses of hypertension and diabetes mellitus, on either a causal or aggravation basis.  Such diagnoses and opinions as to relationship involve an understanding of complex interactions between body systems (cardiovascular and endocrine), involve making findings based on medical knowledge and clinical testing results, and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of disabilities of hypertension and diabetes, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinion relating hypertension to his service-connected diabetes mellitus is of no probative value.     

In summary, the weight of the evidence demonstrates no relationship between hypertension and diabetes mellitus on either a causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal; therefore, service connection for hypertension as secondary to service-connected type II diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension as secondary to service-connected type II diabetes mellitus is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


